PER CURIAM.
Appellant Romayne Morrison appeals his convictions for attempted sexual battery and battery.1 We affirm his conviction and sentence for attempted sexual battery. However, the battery was part and parcel of the attempted sexual battery, and a separate conviction for that charge was precluded by double jeopardy. See, e.g., Parton v. State, 59 So.3d 1212, 1213 (Fla. 5th DCA 2011) (“[A] defendant can be convicted of both [attempted] sexual battery and battery. However, if the battery is based on the same acts that form the basis for the sexual battery, double jeopardy prohibits dual convictions.” (citations omitted)); Garcia v. State, 769 So.2d 449, *222449 (Fla. 4th DCA 2000) (“[B]ecause there was one continuous offense in this case, and the battery was not separate from the sexual battery, double jeopardy prohibits the multiple convictions and punishments.”). We therefore vacate Appellant’s conviction and sentence for battery.
AFFIRMED IN PART; VACATED IN PART.
COHEN, C.J., WALLIS and LAMBERT, JJ„ concur.

. Appellant was also convicted of false imprisonment, but he does not challenge that conviction on appeal.